30         this information to identify your case:

 Debtor 1                   NANCY PEREZ
                           First Name                           MiddleName                          Last Name

 Debtor 2
 (Spouse if, filing)       First Name                           MiddleName                          Last Name

                                                                                                                                                                        USSGCLRKPHM
 United States Bankruptcy Court forthe:                  DISTRICTOFARIZONA
                                                                                                                                                                   2019 JUN 11 PM1:02
 Case number
 (if known)
                                                                                                         719                                                   D Check if this is an
                                                                                                                                                                 amended filing



Official Form 106Sum
Summa of Your Assets and Liabilities and Certain Statistical Information                                                                                                12/15
Be as complete andaccurateas possible. Iftwo married people arefilingtogether, bothareequally responsibleforsupplying correct
information. Fill outall ofyourschedulesfirst; then completethe informationonthis form. Ifyou arefilingamendedschedulesafteryou file
your original forms, you must fill out a new Summary and check the box at the top of this page.
 Part 1:       Summarize Your Assets




 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from ScheduleA/B................................................................................................ $                         0.00

        1b. Copy line 62, Total personal property, from Schedule A/B..................................................................................... $                      15, 095. 00
        1c. Copy line 63, Total of all property on Schedule A/B............................................................................................... $                 15, 095. 00
 Part 2:       Summarize Your Liabilities




 2.     ScheduleD: Creditors Who Have Claims Securedby Property (Official Form 106D)
       2a. Copythetotal you listed in Column A, Amountofclaim, atthe bottom ofthe last page of Part 1 of Schedule D...                                              $             8,910. 00
 3.     Schedule E/F: CreditorsWho Have Unsecured Claims(Official Form 106E/F)
       3a. Copy thetotal claimsfrom Part 1 (priority unsecuredclaims)from line6e of ScheduleE/F.................................                                    S                  0-00
       3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                                $            35. 169. 00


                                                                                                                                  Your total liabilities $                    44, 079. 00


 Part 3:       SummarizeYour Income and Ex enses

 4.     Schedule I: Your Income (Official Form 1061)
       Copyyourcombinedmonthly incomefrom line 12 of Schedule/................................................................................                      $             2,418.00
 5.    ScheduleJ: Your Expenses(Official Form 106J)
       Copyyourmonthlyexpensesfrom line 22cof ScheduleJ..........................................................................                                   $             1,990.00
 Part 4:       Answer These Questions for Administrative and Statistical Records

 6.    Are you filing for bankruptcy under Chapters 7, 11, or 13?
       D No. You havenothingto reporton this partoftheform. Checkthis boxandsubmitthisform to the courtwithyourotherschedules.
               Yes
 7.    Whatkind of debtdo you have?

               Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a pereonal, family, or
               householdpurpose." 11 U.S.C. § 101(8). Fill out lines 8-9gforstatisticalpurposes. 28 U.S.C. § 159.
       D Yourdebtsare not primarily consumerdebts. You have nothingto reporton thispart oftheform. Checkthisboxandsubmitthisform to
               the court with your other schedules.
 OfficialForm 10SSum                    SummaryofYourAssetsandLiabilitiesandCertainStatisticalInformation                                                               page1 of 2
SoftwareCopyright(c)1996-2019 BestCase,LLC- www.bestcase.com                                                                                                            BestcaseBankruptcy
              Case 2:19-bk-07193-DPC                                Doc 4 Filed 06/11/19 Entered 06/12/19 09:11:05                                                        Desc
                                                                    Main Document    Page 1 of 30
  Debtor 1      NANCY PEREZ                                                               Case number (if known)

  8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
        122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                           3, 920. 00


  9.    Copythe following special categories of claims from Part4, line 6 of ScheduleE/F:




        9a. Domesticsupport obligations (Copy line 6a.)                                               $              0.00
       9b. Taxes and certain other debts you owethe government. (Copy line 6b.)                       $              0.00
       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)            $              0.00
       9d. Student loans. (Copy line 6f.)                                                             $              0.00
       9e. Obligations arising out of a separation agreement or divorce that you did not report as
             priority claims. (Copy line 6g.)                                                         $              0. 00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)         $              0.00


       9g. Total. Add lines 9a through 9f.                                                   ;                     0.00




OfficialForm 106Sum                             SummaryofYourAssets and Liabilitiesand CertainStatistical Information              page 2 of 2
SoftwareCopyright (c) 1996-2019Best Case, LLC- www.bestcase.com                                                              Besl Case Bankruplcy

             Case 2:19-bk-07193-DPC                           Doc 4 Filed 06/11/19 Entered 06/12/19 09:11:05                 Desc
                                                              Main Document    Page 2 of 30
Fill in this information to identify your case and this filing:

Debtor 1                     NANCY PEREZ
                             First Name                     Middle Name                      Last Name

Debtor 2
(Spouse, iffiling)           First Name                     Middle Name                      LastName

United States BankruptcyCourtforthe: DISTRICTOFARIZONA

Case number                                                                                                                                             D     Check if this is an
                                                                                                                                                              amended filing



Official Form 106A/B
Schedule A/B: Pro e                                                                                                                                          12/15
In eachcategory,separatelylistanddescribeitems. Listanassetonlyonce. Ifanassetfits Inmorethanonecategory, listtheassetinthecategorywhereyouthink
it fits best Be as complete and accurate as possible. Iftwo married people are filing together, both are equally responsible for supplying correct information. If
morespaceis needed;attacha separatesheetto thisform. Onthetop ofanyadditionalpages,writeyournameandcasenumber(ifknown).Answereveryquestion.
Part 1:       Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or haveany legal or equitable interest In any residence, building, land, or similar property?

         No. Go to Part 2.
  D Yes. Where isthe property?

 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

   a No
         Yes

                                                                                                                               Do net deduct seeured claims or exemptions. Put
  3. 1     Make:       FORD                                     Who has an interest in the property? Check one
                                                                                                                               tie amount of afy secured daims on Schedule D.
           Model:      FOCUS                                          Debtor 1 only                                            Cfetlitors Who Have Claims Seeured by Properly.
           Year:       2011                                     D Debtor2 only                                                  Current value of the      Current value of the
           Approximate mileage:                85,000           D Debtor1 and Debtor2 only                                      entire property?          portion you own?
           Other information:                                   D At leastoneofthedebtorsandanother

                                                                D Checkifthis is communityproperty                                        $4, 000. 00                $4, 000. 00
                                                                      (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishingvessels, snowmobiles, motorcycle accessories

         No
   D Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   -pages you have attached for Part 2. Write that number here.............................................................................   =>
                                                                                                                                                                  $4, 000. 00

 Part 3: Describe Your Personal and Household Items
TS^WTownor haveanylegalor equitableinterest in anyofthefollowingitems?                                                                                  Current value of the
                                                                                                                                                        portion you own?
                                                                                                                                                        Do not deduct secured
                                                                                                                                                        claims or exemptions.
6. Household goods and furnishings
    Examples: Major appliances, furniture, linens, china, kitchenware
    D No

Official Form 106A/B                                                          Schedule A/B: Property                                                                         page 1
Software Copyright (c) 1996-2019 Best Case, LLC -www. bestcase. com                                                                                              Best Case Bankmptcy


              Case 2:19-bk-07193-DPC                            Doc 4 Filed 06/11/19 Entered 06/12/19 09:11:05                                                Desc
                                                                Main Document    Page 3 of 30
 Debtor 1         NANCY PEREZ                                                                       Case number (if known)

           Yes. Describe.....


                                     1 BED 100. 00, 2 DRESSERS 50. 00, 1 COUCH 100. 00, 2 SITTING
                                     CHAIRS 50. 00, 1 COFFEE TABLE 25. 00, 2 TV STANDS 40.00, 1
                                     KITCHEN TABLE 3 CHAIRS 80. 00, 3 TVS 150. 00                                                                   $595.00


7   Electronics
     Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
               including cell phones, cameras, media players, games
       No
    D Yes. Describe.....

8. Collectibles of value
     Examples:Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseballcard collections;
                    other collections, memorabilia, collectibles
           No
    D Yes. Describe.....

9. Equipment for sports and hobbies
     Examples: Sports, photographic, exercise, and other hobbyequipment; bicycles, pool tables, golfclubs, skis; canoes and kayaks; carpentrytools;
                    musical instruments
        No
    D Yes. Describe.....

10. Firearms
      Examples: Pistols, rifles, shotguns, ammunition, and related equipment
       No
    D Yes. Describe.....

11 Clothes
   Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
    D No
        Yes.     Describe.....


                                     CLOTHES                                                                                                       $200.00


12. Jewelry
      Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
        No
    D Yes. Describe.....

13. Non-farm animals
      Examples: Dogs, cats, birds, horses
      No
    D Yes. Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
     No
    D Yes. Givespecificinformation.....

 15. Add the dollar value of all of your entries from Part3, including any entries for pagesyou have attached
       for Part 3. Write that number here                                                                                                     $795.00


 Part 4:     Describe Your Financial Assets

 Do you own or have any legal or equitable interest in any of the following?                                                      Current value of the
                                                                                                                                  portion you own?
                                                                                                                                  Do not deduct secured
                                                                                                                                  claims orexemptions.




Official Form 106A/B                                                 Schedule A/B: Property                                                            page 2
Software Copyright (c) 1996-2019 Best Case, LLC-wvw. bestcase. com                                                                         Best Case Bankruptcy


                Case 2:19-bk-07193-DPC                          Doc 4 Filed 06/11/19 Entered 06/12/19 09:11:05                            Desc
                                                                Main Document    Page 4 of 30
  Debtor1         NANCYPEREZ                                                                                    Case number (Ifknown)

 16. Cash
       Examples: Money you have in yourwallet, in your home, in a safe deposit box, and on handwhenyou file your petition
         No
     D Yes.

 17. Deposits of money
       Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                      institutions. If you have multiple accounts with the same institution, list each.
     D No
       Yes........................                                            Institution name:


                                          17. 1. Checking                                                                                          $300. 00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accountswith brokeragefirms, money market accounts
       No
     D Yes..................                    Institution or issuer name:

19. Non-publiclytraded stock and interests in incorporatedand unincorporated businesses, includingan interestin an LLC,partnership,
      and joint venture
       No
    D Yes. Give specificinformationaboutthem.
                                            Name of entity:                                                     % of ownership:
20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiableinstruments are those you cannottransferto someone by signing or delivering them.
        No
    D Yes. Give specific information about them
                                            Issuer name:

21 Retirement or pension accounts
      Examples:Interests in IRA, ERISA,Keogh,401(k), 403(b), thriftsavingsaccounts, or otherpensionor profit-sharingplans
    D No
        Yes. Listeach accountseparately.
                                          Type of account:                    Institution name:

                                          401(k)                                                                                              $10,000.00


22. Security deposits and prepayments
      Yourshareofall unuseddepositsyou havemadeso thatyou maycontinueserviceor usefrom a company
      Examples:Agreementswith landlords, prepaidrent, publicutilities (electric, gas,water), telecommunicationscompanies, orothere
      No
    D Yes. .....................                                              Institution name or individual:

23. Annuities(A contractfor a periodicpaymentofmoneyto you, eitherfor life orfora numberofyears)
      No
    D Yes.............               Issuer name and description.

24. Interests in an educationIRA, in an accountin a qualifiedABLEprogram, or undera qualifiedstatetuition program.
    26 U. S. C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
    D Yes..                          Institutionnameanddescription. Separatelyfile the recordsofanyinterests. 11 U.S.C. § 521(c):

25. Trusts, equitableorfutureinterestsin property(otherthananythinglisted in line1),andrightsorpowersexercisableforyourbenefit
      No
    D Yes. Givespecificinformationaboutthem...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
    D Yes. Givespecificinformationaboutthem...
Official Form 106A/B                                                  ScheduleA/B: Property                                                           page 3
Software Copyright (c) 1996-2019 Best Case, LLC-wvwv. bestcase. com
                                                                                                                                          Best Case Bankruptcy


              Case 2:19-bk-07193-DPC                             Doc 4 Filed 06/11/19 Entered 06/12/19 09:11:05                          Desc
                                                                 Main Document    Page 5 of 30
Debtor 1         NANCY PEREZ                                                                            Case number (ifknown)


27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
      No
     D Yes. Give specific information about them...

Money or property owed to you?                                                                                                   Current value of the
                                                                                                                                 portion you own?
                                                                                                                                 Do netdeduct secured
                                                                                                                                 eiajms or exemptions.

28. Tax refunds owed to you
     No
     D Yes. Give specific information about them, including whether you already filed the returns and the tax years.......


29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
      No
     D Yes. Give specific information......


30. Other amounts someone owes you
       Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation, Social Security
                    benefits; unpaid loans you made to someone else
        No
     D Yes. Give specific information..

31. Interests in insurance policies
      Examples: Health, disability, or life insurance; health savingsaccount (HSA); credit, homeowner's, or renter's insurance
       No
     D Yes. Name the insurance company of each policy and list its value.
                                   Company name:                                          Beneficiary:                            Surrender or refund
                                                                                                                                  value:

32. Any interest in property that is dueyou from someonewho has died
    If you are the beneficiaryof a living trust, expect proceedsfrom a life insurancepolicy, or are currently entitled to receive property because
       someone has died.
        No
     D Yes. Give specificinformation..

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
     D Yes. Describeeach claim.

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
       No
     D Yes. Describeeach claim.

35. Any financial assets you did not already list
     No
     D Yes. Give specific information..

 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
        for Part 4. Write that number here.                                                                                                $10, 300. 00

 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate In Part 1.

37       you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.
     D Yes. Goto line38.


Official Form 106A/B                                                   ScheduleA/B: Property                                                           page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase. com                                                                       Best Case Bankruptcy


             Case 2:19-bk-07193-DPC                              Doc 4 Filed 06/11/19 Entered 06/12/19 09:11:05                            Desc
                                                                 Main Document    Page 6 of 30
 Debtor 1        NANCYPEREZ                                                                               Case number (if known)

 Part 6:    Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
            If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
       D Yes. Go to line47.


 Part 7:         Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
     No
    D Yes. Give specific information.

 54. Add the dollar value of all of your entries from Part 7 Write that number here                                                            $0.00

 PartS:         Listthe Totals of Each Partof this Form

 55. Part 1: Total real estate, line 2                                                                                                             $0.00
 56. Part2: Total vehicles, line 5                                                         $4 000.00
 57. Part 3: Total personal and household items, line 15                                    $795.00
 58. Part 4: Total financial assets, line 36                                             $10300. 00
 59. Part 5: Total business-related property, line 45                                           $0.00
 60. Part 6: Total farm- and fishing-relatedproperty, line 52                                   $0. 00
 61. Part 7: Total other property not listed, line 54                                           $0.00

 62. Total personal property. Add lines 56 through 61...                                 $15, 095. 00    Copy personal property total       $15, 095. 00

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                       $15, 095. 00




Official Form 106A/B                                                   Schedule A/B: Property                                                       page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase. com                                                                    Best Case Bankruptcy


             Case 2:19-bk-07193-DPC                               Doc 4 Filed 06/11/19 Entered 06/12/19 09:11:05                        Desc
                                                                  Main Document    Page 7 of 30
  Fill in this information to identify your case:

  Debtor 1                  NANCY PEREZ
                            First Name                          Middle Name                Last Name
  Debtor 2
  (Spouse if, filing)       First Name                          Middle Name                Last Name


  United States Bankruptcy Court for the:                DISTRICT OF ARIZONA

  Case number
  (if known)
                                                                                                                                      D Check if this is an
                                                                                                                                        amended filing

Official Form 106C
Schedule Cs The Property You Claim as E empt                                                                                                                    4/19

Be as complete and accurate as possible. Iftwo married people arefiling together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill outandattachto this pageas manycopiesof Part2: AdditionalPageasnecessary. Onthetop ofanyadditionalpages,writeyour name
and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. Oneway of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions-such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds-may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value undera lawthat limits the
exemptionto a particulardollaramountandthevalue ofthe property is determinedto exceedthatamount,yourexemptionwould be limited
to the applicable statutory amount.
 Part 1:         Identi the Pro e           You Claim as Exem t

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
            You are claiming state and federal nonbankruptcy exemptions. 11 U. S.C. § 522(b)(3)
       D You are claiming federal exemptions. 11 U. S.C. § 522(b)(2)
 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.




       1 BED 100. 00, 2 DRESSERS 50. 00, 1                                    $595.00                               $595.00    Ariz- Rev- stat § 33-1123
       COUCH 100.00, 2 SITTINGCHAIRS
       50.00, 1 COFFEETABLE25.00, 2 TV                                                   1-1 100%offairmarket value, upto
       STANDS40.00, 1 KITCHENTABLE 3                                                         any applicable statutory limit
       CHAIRS 80.00, 3 TV'S 150.00
       Line from Schedule A/B: 6.1


      CLOTHES                                                                 $200.00                               $200.00    Ariz-Rev-stat § 33-1125(1)
       Line from Schedule A/B: 11.1
                                                                                         D 100%offairmarketvalue,upto
                                                                                             any applicable statutory limit

      Checking:                                                               $300. 00                              $300.00    Ariz. Rev. Stat. §
      Line from Schedule A/B: 17.1                                                                                             33.1126(A)(9)
                                                                                         D 100%offairmarketvalue,upto
                                                                                             any applicablestatutory limit

      401(k):                                                           $10, 000. 00                            $10, 000. 00   Ariz- Rev- stet- § 33-1126(B)
      Line from Schedule A/B: 21 .1
                                                                                         ^ 100%offairmarketvalue,upto
                                                                                             any applicable statutory limit




OfficialForm 106C                                         ScheduleC: The PropertyYou Claim as Exempt                                                      page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - wwuf. bestcase. com
                                                                                                                                                    Best Case Bankmptcy


               Case 2:19-bk-07193-DPC                              Doc 4 Filed 06/11/19 Entered 06/12/19 09:11:05                                Desc
                                                                   Main Document    Page 8 of 30
Debtor1      NANCY PEREZ                                                                       Case number (if known)

3. Are you claiming a homestead exemption of more than $170, 350?
     (Subjectto adjustmenton 4/01/22andevery 3 yearsafterthatforcasesfiledon or afterthe date ofadjustment.)
           No
     D     Yes. Did you acquire the property covered by the exemption within 1, 215 days before you filed this case?
           a       No
           D       Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                           page 2 of 2
Software Copyright (c) 1896-2019 Besl Case, LLC-www. bestcase. com                                                       Best Case Bankruptcy


           Case 2:19-bk-07193-DPC                              Doc 4 Filed 06/11/19 Entered 06/12/19 09:11:05           Desc
                                                               Main Document    Page 9 of 30
     Fill in this information to identify your case:

     Debtor 1                   NANCY PEREZ
                                First Name                     Middle Name                        Last Name

     Debtor 2
     (Spouse if, filing)        First Name                     Middle Name                        Last Name


     United States Bankruptcy Court for the:             DISTRICT OF ARIZONA

     Case number
     (if known)                                                                                                                                 [3 Check if this is an
                                                                                                                                                   amended filing

Official Form 106D
Schedule D: Creditors                                        o Have Claims Secured by Property                                                                        12/15
Beas completeandaccurateas possible. Iftwo marriedpeoplearefilingtogether, bothareequally responsibleforsupplyingcorrectinformation.Ifmorespaceis
needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case number (if
known).
1. Do anycreditors haveclaims secured by your property?
          D No.Checkthisboxandsubmitthisformto thecourtwithyourotherschedules.Youhavenothingelseto reportonthisform.
               Yes. Fill in all of the information below.
     Part 1:       | List All Secured Claims
 2.Listallsecuredclaims.Ifa creditorhasmorethanonesecuredclaim,listthecreditorseparatelyfor co<lm"' A                               ColttmnS                 CohimnC

 each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As much    Amount of clairo      Value of collateral     Unsecured
 as possible, listthe claims in alphabeticalorderacGordingtothe erediter'sname.                               Do not deduct the     that supports this      portion
                                                                                                              value ofcollateral.   claim                   tfwy
 2.1
            WELLS FARGO DEALER
            SERVICES                                  Describethe property that securesthe claim:                  $8, 910. 00              $4,000.00            $4, 910. 00
             Creditor's Name
                                                      2011 FORD FOCUS 85, 000 miles

                                                      As of the date you file, the claim is: Check all that
             PO BOX 10709                             apply.
             Raleigh, NC 27605                        D Contingent
            Number, Street, City, State & Zip Code       Unliquidated
                                                      D Disputed
 Who owes the debt? Check one.                        Nature of lien. Check all thatapply.
         Debtor 1 only                                   An agreement you made (such as mortgage or secured
 D Debtor2 only                                           car loan)
 D Debtor 1 and Debtor 2 only                         D Statutorylien(suchastaxlien,mechanic'slien)
 D At least one of the debtors and another            D Judgment lien from a lawsuit
 D Check ifthis claim relates to a                    D Other(includinga righttooffset)
          community debt

 Datedebt was incurred              07/01/18                 Last 4 digits of account number          5188




      AddthedollarvalueofyourentriesinColumnA onthispage.Writethatnumberhere:                                               $8,910.00
      If this is the last page of your form,
      Writethat numberhere:                                                          ' ~                                    »B,i»1U.l

 Part 2:          List Others to Be Notified for a Debt That You Alread Listed
 use-t.l?!s .p?ae only lf y°" !"!Ye others t? ba noufledat>°".t;y0 bankruptcy for debt that you already listed In Part t. For example, if a collection agency is trying
                                                                        1"'                 a

 tocollectfromyoufora debtyouowetosomMineelse,listthecreditorInPart1,andthenlistthecollectionageBcyhere.SimUarty,Ityouhavemorethanone
 .




 creditor for any ofthe debts teat you listed in Part 1, list the additional creditore here. I
 do notfill out pr submitthis page,




OfficialForm 106D                                    ScheduleD: CreditorsWho HaveClaimsSecuredby Property                                                          page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase. com                                                                                        Best Case Bankruptcy


                   Case 2:19-bk-07193-DPC                          Doc 4 Filed 06/11/19 Entered 06/12/19 09:11:05                                          Desc
                                                                  Main Document    Page 10 of 30
  Fill in this information to identify your case:

                            NANCY PEREZ
                            First Name                        MiddleName                          Last Name

 Debtor 2
 (Spouse if, filing)        First Name                        Middle Name                         Last Name


 United States Bankruptcy Court for the:                DISTRICT OF ARIZONA

 Case number
 (if known)                                                                                                                                             d Check if this is an
                                                                                                                                                          amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                        12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
anyexecutorycontracts orunexpiredleasesthatcouldresult ina claim. Also listexecutorycontractson ScheduleA/B: Property(OfficialForm 106A/B)andoh
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in Schedule
D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach
the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your name and case
number (if known).
 Part 1:         List All of Your PRIORITY Unsecured Claims
 1.      o anycreditors have priority unsecured claims againstyou?
           No. Go to Part 2.
       Dyes.

 Part 2:         List All of Your NONPRIORITY Unsecured Claims
 3. Do any creditors havenonpriority unsecuredclaims againstyou?
       D No.Youhavenothingtoreportinthispart.Submitthisformtothecourtwithyourotherschedules.
          Yes.

 4. Listall ofyournonpriorlty unsecuredclaimsinthealphabeticalorderofthecreditorwhoholdseachclaim.Ifa aeffitorhasmorethanonenonpriorityunsecured
    claim, listthecreditorseparatelyforeachclaim Foreachdaimlisted, ictentitywhattypeofclaimitis. DoiwtlistdaimsalreadymciuttedinPart1. Ifmorethanone
       creditor holds a partieular ctefrp, list the ofher ereditoBS tn Part 3,lf you have moi-e tto (tir?9 n<KiB<TO)i^ ynseGyred clainis fiU dtjt the CfiiotinuaBw Page GifPan 2.

                                                                                                                                                                Total claim
 4.1          AFNI INC                                                 Last 4 digits of account number          1065                                                           $374.00
              Nonpriority Creditor's Name
              PO BOX 3427                                              Whenwasthe debtIncurred?                07/01/18
              Bloomin ton, IL 61702
              Number Street City State Zip Code                       As ofthe dateyou file, the claim Is: Checkall thatapply
              Who incurred the debt? Check one.
                                                                       D Contingent
                 Debtor 1 only
                                                                            Unliquidated
              D Debtor2 only
                                                                       D Disputed
              D Debtor1 andDebtor2 only                               Type of NONPRIORIT/unsecuredclaim:
              D At leastoneofthedebtorsandanother                      D Studentloans
              D Check ifthis claim isfora community debt               D Obligations arising outofa separation agreement ordivorce thatyoudidnot
              Is the claim subject to offset?                         report as priority claims
                 No                                                    D Debtstopension orprofit-sharing plans, andothersimilardebts
              D Yes                                                         Other.Specify COX




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                     Page1 of 4
SoftwareCopyright(c) 1996-2019Best Case, LLC- www.bestcase.com                                                   43775                                                 Best Case Bankruptcy


               Case 2:19-bk-07193-DPC                            Doc 4 Filed 06/11/19 Entered 06/12/19 09:11:05                                                       Desc
                                                                Main Document    Page 11 of 30
Debtor 1 NANCY PEREZ                                                                               Case number (ifknown)

4.2      BYL COLLECTION SERVICES                                Last4 digits of account number       4931                                                  $95. 00
         Nonpriority Creditor's Name
         301 LACEY ST                                           Whenwasthe debt incurred?            07/01/18
         West Chester, PA 19382
         Number Street City State Zip Code                      As ofthe dateyou file, the claim is: Checkall thatapply
         Who incurred the debt? Check one.
                                                                D Contingent
            Debtor 1 only
                                                                   Unliquidated
         D Debtor 2 only
                                                                D Disputed
         D Debtor 1 and Debtor 2 only                           Type of NONPRIORITf unsecured claim:
         D At leastoneofthedebtorsandanother                    D Student loans
         D Checkifthis claim Isfora communitydebt               D Obligations arising out of a separation agreement or divorce thatyou did not
         Isthe claim subjectto offset?                          report as priority claims

            No                                                  D Debtsto pensionor profit-sharingplans, andothersimilardebts
         D Yes                                                     Other.Specify SWGAS

4.3      CURACAO                                                Last4 digits ofaccount number        5215                                              $2, 231. 00
         NonpriorityCreditor's Name
         1605 W OLYMPIC BLVD                                    Whenwasthe debt incurred?            07/01/18
         Los An eles, CA90015
         NumberStreetCity StateZip Code                         As ofthe dateyou file, the claim Is: Checkall thatapply
         Who incurred the debt? Check one.
                                                                D Contingent
            Debtor 1 only
                                                                    Unliquidated
         D Debtor 2 only                                        D Disputed
         D Debtor1 and Debtor2 only                             Type of NONPRIORITYunsecured claim:
         D At leastone ofthe debtors andanother                 d Studentloans
         D Checkifthisclaim is fora communitydebt               D Obligations arising outofa separation agreement ordivorce thatyou did not
         Is the claim subject to offset?                        report as priority claims

             No                                                 D Debts to pension or profit-sharing plans, andother similar debts
         D Yes                                                      Other.Specify CREDIT

4.4      DIVERSIFIEDADJUSTMENT                                  Last 4 digits of account number       2505                                             $2, 943. 00
         Nonpriority Creditor's Name
         600 COON RAPIDS BLVD NW                                Whenwasthe debt incurred?             03/24/18
         COON RAPIDS, MN 55433
         Number Street City State Zip Code                      As ofthe dateyou file, the claim is: Checkall thatapply
         Who incurred the debt? Check one.
                                                                D Contingent
             Debtor 1 only
                                                                    Unliquidated
         D Debtor2 only
                                                                D Disputed
         D Debtor1 andDebtor2 only                              Type of NONPRIORITYunsecuredclaim:
         D Atleastoneofthedebtorsandanother                     D Student loans
         D Checkifthisclaim is fora communitydebt               D Obligations arising out of a separation agreement or divorce that you did not
         Is the claim subject to offset?                        report as priority claims
             No                                                 D Debtsto pensionor profit-sharingplans, andothersimilardebts
         D Yes                                                      Other. Specify PRINT




Official Form 106 E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page2 of 4
SoftwareCopyright(c) 1996-2019Best Case, LLC-www.bestcase.com                                                                                      Best Case Bankruptcy


          Case 2:19-bk-07193-DPC                         Doc 4 Filed 06/11/19 Entered 06/12/19 09:11:05                                           Desc
                                                        Main Document    Page 12 of 30
 Debtor 1 NANCY PEREZ                                                                                      Case number (if known)

 4.5       LIPPMANRECUPEROLLC                                          Last 4 digits of account number        3062                                          $15, 000.00
           Nonpriority Creditor's Name
           PO BOX 13928                                                Whenwasthe debtincurred?               07/01/18
           Tucson, AZ 85732
           Number Street City State Zip Code                           As ofthe date you file, the claim is: Checkall thatapply
           Whoincurredthe debt? Checkone.
                                                                       D Contingent
               Debtor 1 only
                                                                          Unliquidated
           D Debtor2 only
                                                                       D Disputed
           D Debtor 1 and Debtor2 only                                 Type of NONPRIORITY unsecured claim:
           D At leastone ofthe debtors and another                     D Studentloans
           D Checkifthisclaimisfora communitydebt                      D Obligations arising out ofa separation agreement ordivorce thatyou did not
           Is the claim subject to offset?                             report as priority claims
               No                                                      0 Debtsto pension or profit-sharing plans, andother similar debts
           D Yes                                                          Other.Specify VANTAGE WESTCREDIT UNION

 4.6       PROGRESSIVE FINANCIAL                                       Last4 digits of account number         1183                                            Unknown
           NonpriorityCreditor's Name
           256 W DATA DRIVE                                            Whenwasthe debt incurred?              07/01/18
           Dra er, UT 84020
           Number Street City State Zip Code                           As of the date you file, the claim Is: Check all that apply
           Who Incurred the debt? Check one.
                                                                       D Contingent
               Debtor 1 only
                                                                          Unliquidated
           D Debtor2 only
                                                                       D Disputed
           D Debtor 1 and Debtor 2 only                                Type of NONPRIORITY unsecured claim:
           D At least one of the debtors and another                   D Studentloans
           D Check Ifthis claim is for a community debt                D Obligations arising out of a separation agreement ordivorce thatyou did not
           Is the claim subject to offset?                             report as priority claims

               No                                                      D Debtstopensionorprofit-sharingplans,andothersimilardebts
           D Yes                                                          Other. Specify CREDIT

 4.7       VANTAGEWESTCREDIT UNION                                     Last 4 digits of account number        9094                                          $14, 526. 00
           Nonpriority Creditor's Name
           PO BOX 15115                                                When was the debt incurred?            07/01/18
           Tucson, AZ 85708
           Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
                                                                       D Contingent
               Debtor 1 only
                                                                          Unliquidated
           D Debtor 2 only
                                                                       D Disputed
           D Debtor1 andDebtor2 only                                   Type of NONPRIORITY unsecured claim:
           D At least one ofthe debtors and another                    D Student loans
           D Checkifthis claim isfora community debt                   D Obligations arisingoutofa separation agreement ordivorcethatyoudidnot
           Is the claim subject to offset?                             report as priority claims
               No                                                      D Debtstopensionorprofit-sharingplans,andothersimilardebts
           D Yes                                                          Other. Specify CREDIT

 Part 3:      List Others to Be Notified About a Debt That You Alread Listed
5. Usethispageonlyifyou haveothersto benotifiedaboutyourbankruptcy,fora debtthatyoualreadylisted in Parts 1 or2. Forexample, ifa collectionagencyis
   trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you have
   more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. Ifyou do not have additional persons to be notified for
   any debts in Parts 1 or 2, do not fill out or submit this page.

 Part 4:      Add the Amounts for Each T                e of Unsecured Claim

6. Total theamountsofcertaintypesofunsecuredclaims.Thisinformationisforstatisticalreporting purposesonly.28 U.S.C. §159.Addthe amountsforeachtype
   of unsecured claim.

                                                                                                                                     Total Claim
                        6a.    Domestic support obligations                                                   6a.

OfficialForm 106 E/F                                      ScheduleE/F: Creditors WhoHaveUnsecured Claims                                                         Page3 of 4
Software Copyright (c) 1S96-2019 Best Case, LLC - www. bestcase. com                                                                                     Best Case Bankruptcy


            Case 2:19-bk-07193-DPC                                Doc 4 Filed 06/11/19 Entered 06/12/19 09:11:05                                        Desc
                                                                 Main Document    Page 13 of 30
 Debtor 1 NANCYPEREZ                                                                                     Case number (if known)

                                                                                                                                            0. 00
 Total claims
   from Part 1           Sb.   Taxes and certain other debts you owe the government                        6b.      $                       0. 00
                         6c.   Claims for death or personal injury while you were intoxicated              6C.      $                       0.00
                         6d.   Other. Add all other priority unsecured claims. Write that amount here.     6d.      $                       0.00

                         6e. Total Priority.Add lines 6a through 6d.                                       6e.                              0.00

                                                                                                                             Total Claim
                        6f.    Student loans                                                               6f.                              0.00
 Total claims
  from Part 2           6g.    Obligations arising out of a separation agreement or divorce that you
                               did not reportas priorityclaims                                             6g. $                            0.00
                        6h.    Debts to pension or profit-sharing plans, and other similar debts           6h. $                            0.00
                        6i.    Other. Add all other nonpriority unsecured claims. Write that amount here. 6i. $                       35, 169. 00

                        6j.    Total Nonpriority.Add lines 6fthrough 6i.                                   6J.                        35, 169. 00




OfficialForm 106 E/F                                       ScheduleEIF:CreditorsWhoHaveUnsecured Claims                                                     Page 4 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - vwnv. bestcase. com                                                                               Best Case Bankruptcy


             Case 2:19-bk-07193-DPC                                Doc 4 Filed 06/11/19 Entered 06/12/19 09:11:05                                   Desc
                                                                  Main Document    Page 14 of 30
Fill in this information to identify your case:

Debtor 1                 NANCY PEREZ
                         First Name                        MiddleName                Last Name

Debtor 2
(Spouse If, filing)      First Name                        MiddleName                Last Name


United States BankruptcyCourtforthe:                 DISTRICT OF ARIZONA

Case number
(if known)                                                                                                                        a Check if this is an
                                                                                                                                    amended filing



Official Form 106G
Schedule G: Execute                                  Contracts and Unex ired Leases                                                                    12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.      Do you have any executory contracts or unexpired leases?
          No. Checkthis boxand file this form with the court with your otherschedules. You have nothing else to report on this form.
        D Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.      List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
        example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
        and unexpired leases.


         Person or companywith whom you havethe contract or lease                       State what the contract or lease is for
                         Name, Nianrtber, Strest, City, StateandZIPCode
 2.1
             Name



             Number    Street

             Ci                                   State                   ZIPCode
 2.2
             Name


             Number    Street


             d                                    State                   ZIPCode
  2.3
             Name


             Number    Street


             d                                    State                   ZIP Code
  2.4
             Name



             Number    Street

             Ci                                    State                  ZIPCode
  2.5
             Name



             Number    Street

             d                                     State                  ZIPCode




Official Form 106G                               Schedule G: Executory Contracts and Unexpired Leases                                                Page 1 of 1
SoftwareCopyright(c) 1996-2019Best Case, LLC- www.bestcase.com                                                                                 Best Case Bankruptcy


                  Case 2:19-bk-07193-DPC                       Doc 4 Filed 06/11/19 Entered 06/12/19 09:11:05                               Desc
                                                              Main Document    Page 15 of 30
 Fill in this information to identify your case:

 Debtor                        NANCYPEREZ
                               First Name                           MiddleName          Last Name

 Debtor 2
 (Spouse if, filing)           First Name                           Middle Name         Last Name


 United States Bankruptcy Court for the:                    DISTRICT OF ARIZONA

 Case number
 (if known)                                                                                                                       a Check if this is an
                                                                                                                                    amended filing

Official Form 106H
Schedule H: Your Codebtors                                                                                                                             12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Pageto this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
       D Yes

       2. Within the last 8 years, have you lived in a community property state or territory? {Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

      D No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

                 D No
                        Yes.


                          In which community state or territory did you live?           -NONE-           Fill in the name and current address of that person.


                          Name of your spouse, former spouse, or legal equivalent
                          Number, Street, City, State & Zip Code


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
       Form 106D), Schedule E/F (Official Form 106E/F), or ScheduleG (Official Form 106G). Use Schedule D, Schedule E/F, or ScheduleG to
       fill out Column 2.

                Column 1: Your eodebtor                                                                 Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                          Cheek ati schedules that apply:

                                                                                                        D Schedule D, line
                 Name                                                                                   D Schedule E/F, line
                                                                                                        D Schedule G, line
                 Number              Street
                 City                                       State                        ZIPCode



                                                                                                        D Schedule D, line
                 Name
                                                                                                        D Schedule E/F, line
                                                                                                        D Schedule G, line
                 Number              Street
                 City                                       State                        ZIPCode




Official Form 106H                                                                  Schedule H: Your Codebtors                                     Page 1 of 1
Software Copyright (c) 19S6-2019 Best Case, LLC - www. bestcase. com                                                                           Best Case Bankmptcy



              Case 2:19-bk-07193-DPC                                   Doc 4 Filed 06/11/19 Entered 06/12/19 09:11:05                         Desc
                                                                      Main Document    Page 16 of 30
 Fill in this information to identify your case:

 Debtor 1                       NANCY PERE2

 Debtor 2
 (Spouse, if filing)

 United States Bankruptcy Court for the:       DISTRICT OF ARIZONA

 Case number                                                                                      Check if this is:
 (If known)
                                                                                                  D An amended filing
                                                                                                  D A supplement showing postpetition chapter
                                                                                                      13 income as ofthe followingdate:
 Official Form 1061                                                                                   MM / DD/YYYY
 Schedule I: Your Income                                                                                                                     12/15
Be as complete and accurateas possible. Iftwo married people arefilingtogether(Debtor1 and Debtor2), bothareequally responsiblefor
supplying correct information. Ifyou are marriedand notfilingjointly, andyourspouse is living withyou, includeinformationaboutyour
spouse. Ifyou are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.
 Parti:                Describe Em lo ment

 1.     Fill in your employment
        information.

        If you have more than one job,                                  Employed                            Employed
        attach a separate page with          Employment status
        information about additional                              D Not employed                         D Notemployed
        employers.
                                             Occupation           WAREHOUSEASSOCIATE
        Include part-time, seasonal, or
        self-employed work.                  Employer's name      AMAZON
        Occupation may include student       Employer's address
        or homemaker, if it applies.


                                             How long employed there?        9 YEARS

 Part 2:               Give Details About Monthl Income

Estimatemonthlyincomeasofthedateyoufilethisform. Ifyou havenothingto reportforanyline,write$0inthespace. Includeyournon-filing
spouse unless you are separated.

Ifyouoryournon-filingspousehavemorethanoneemployer, combinethe informationforallemployersforthatpersononthelinesbelow. Ifyou need
more space, attach a separate sheet to this form.




       List monthly gross wages, salary, and commissions (before all payroll
 2     deductions). Ifnot paid monthly, calculate whatthe monthly wagewouidbe.           2.   $      3, 218. 00       $         0. 00
 3.    Estimate and list monthly overtime pay.                                           3. +$             0. 00      +$        0. 00

4.     Calculate gross Income. Add line 2 + line 3.                                      4    $   3, 218.00               $   0.00




Official Form 1061                                                      Schedule I: Your Income                                           page 1
              Case 2:19-bk-07193-DPC                   Doc 4 Filed 06/11/19 Entered 06/12/19 09:11:05                           Desc
                                                      Main Document    Page 17 of 30
Debtor1 NANCYPEREZ                                                                              Case number (if known)




     Copy line 4 here                                                            44.             $         3, 218.00
5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.    $           288. 00     $              0.00
     5b.    Mandatory contributions for retirement plans                                  5b.    $             0.00      $              0.00
     5c.    Voluntary contributions for retirement plans                                  5c.    $           168.00      $              0.00
     5d.    Required repayments of retirement fund loans                                  5d.    $           265.00      $              0.00
     5e.    Insurance                                                                     5e.    $           424.00      $              0.00
     5f.    Domestic support obligations                                                  5f.    $              0.00    $               0.00
     5g.    Union dues                                                                    5g.    $              0.00    $               0.00
     5h.    Other deductions. Specify: GROUP LEGALPLAN                                    5h.+ $               15. 00 + $               0.00
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $         1, 160. 00   $               0.00
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $         2 058.00      $              0.00
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
           Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
           monthly net income.                                                            8a.    $              0.00                    0.00
     Sb.    Interest and dividends                                                        Sb.    $              0.00                    0.00
     8c.    Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
           settlement, and property settlement.                                           8c.    $               0.00 $               360.00
     8d.    Unemployment compensation                                                     8d.    $               0.00 $                 0.00
     8e. Social Security                                                                  8e.    $               0.00 $                 0.00
     8f.   Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
           that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
           Specify:                                                                       8f.    $               0. 00   $              0. 00
            Pension or retirement income                                                         $               0.00    $              0.00
     8h.    Other monthly income. Specify:                                                8h.+ $                 0.00 4. $              0. 00

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9. $                   0.00                  360.00

10. Calculate monthly income. Add line 7 + line 9.                                    10. $          2,058. 00 + $           360.00             2,418. 00
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in ScheduleJ.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
     other friends or relatives.
     Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
     Specify:                                                                                                                 11. +$                0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedulesand Statistical Summary of Certain Liabilitiesand Related Date, if it
    applies                                                                                                                     12. $           2,418. 00
                                                                                                                                      Combined
                                                                                                                                      monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
    C]    Yes. Explain:




Official Form 1061                                                     Schedule I: Your Income                                                   page 2
           Case 2:19-bk-07193-DPC                  Doc 4 Filed 06/11/19 Entered 06/12/19 09:11:05                                      Desc
                                                  Main Document    Page 18 of 30
Fill in this information to identify your case:

Debtor1                NANCY PEREZ                                                                       Check if this is:
                                                                                                         D      An amended filing
Debtor 2                                                                                                 D      A supplement showing postpetition chapter
(Spouse, if filing)                                                                                             13 expenses as of the following date:

United States BankruptcyCourtfor the:    DISTRICTOFARIZONA                                                       MM/DD/rmf


Case number
(If known)



Official Form 106J
Schedule J: Your Ex enses                                                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:        Describe Your Household
       s th s a joint case?
            No. Go to line 2.
      D Yes. Does Debtor 2 live in a separate household?
                 D No
                 D Yes. Debtor2 must file Official Form 106J-2, Expensesfor Separate Householdof Debtor2.

2.    Do you have dependents?              No
      Do not list Debtor 1              D Yes. Fiilout this '"formationfor      Dependent's relationship to        Dependent's       Does dependent
      and Debtor2.                                each dependent..              Debtor 1 or Debtor 2               age               live with you?

      Do not state the                                                                                                               D No
      dependents names.                                                                                                              D Yes
                                                                                                                                     D No
                                                                                                                                     D Yes
                                                                                                                                     D No
                                                                                                                                     a Yes
                                                                                                                                     D No
                                                                                                                                     D Yes
3.    Do your expenses include                    No
      expenses of people other than
                                                D Yes
      yourself and your dependents?

Part 2:   Estimate Your Ongoing Monthly Expenses
   imate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 1061.)

4.    The rental or home ownership expenses for your residence. Include first mortgage
      paymentsandanyrentforthegroundorlot.                                                               4. $                             750.00

      If not included in line 4:

      4a.      Real estate taxes                                                                        4a. $                                0.00
      4b.      Property, homeowner's, or renter's insurance                                             4b. $                                0.00
      4c.      Home maintenance, repair, and upkeep expenses                                            4c. $                                0.00
      4d.      Homeowner's association or condominium dues                                              4d. $                                0.00
5.    Additional mortgage payments for your residence, such as home equity loans                          5. $                               0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                        page 1

          Case 2:19-bk-07193-DPC                        Doc 4 Filed 06/11/19 Entered 06/12/19 09:11:05                                    Desc
                                                       Main Document    Page 19 of 30
 Debtor 1     NANCYPEREZ                                                                                  Case number (if known)

 6.    Utilities:
       6a. Electricity, heat, natural gas                                                                       6a. $                                   80.00
       6b. Water, sewer, garbage collection                                                                     6b. $                                   0.00
       6c. Telephone, cell phone, Internet, satellite, and cable services                                       6c. $                                  70. 00
       6d.    Other. Specify:                                                                                   6d. $                                   0.00
 7.  Food and housekeeping supplies                                                                              7. $                                 500. 00
 8.  Childcareand children's education costs                                                                     8. $                                     0.00
 9.  Clothing, laundry, and dry cleaning                                                                         9. $                                   50. 00
 10. Personal care products and services                                                                        10. $                                    0. 00
 11. Medical and dental expenses                                                                                11. $                                     0.00
 12. Transportation. Include gas, maintenance, bus or train fare.
     Do not include car payments.                                                                               12. $                                 350. 00
 13. Entertainment, clubs, recreation, newspapers, magazines, and books                                         13. $                                 190.00
 14. Charitablecontributions and religious donations                                                            14. $                                   0.00
 15. Insurance.
       Do not include insurance deductedfrom your pay or included in lines 4 or 20.
       15a.   Life insurance                                                                                   15a. $                                     0. 00
       15b.   Health insurance                                                                                 15b. $                                     0.00
       15c.   Vehicle insurance                                                                                15c. $                                    0.00
       15d. Other insurance. Specify:                                                                          15d. $                                    0.00
 16. Taxes. Do not includetaxes deductedfrom your pay or included in lines 4 or 20.
     Specify:                                                                                                   16. $                                    0.00
 17. Installment or lease payments:
       17a.   Car payments for Vehicle 1                                                                      17a. $                                     0.00
       17b. Car payments for Vehicle 2                                                                        17b. $                                     0.00
       17c. Other. Specify:                                                                                   17c. $                                     0. 00
       17d. Other. Specify:                                                                                   17d. $                                     0.00
 18. Your payments of alimony, maintenance, and support that you did not report as
     deducted from your pay on line 5, ScheduleI, Your Income (Official Form 1061).                             18. $                                    0. 00
 19. Other payments you make to support others who do not live with you.                                             $                                   0.00
    Specify:                                                                              19.
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule
                                                                                     dule I: Your Income.
    20a. Mortgages on other property                                                     20a. $                                                          0. 00
    20b. Real estate taxes                                                               20b. $                                                          0. 00
    20c. Property, homeowner's, or renter's insurance                                    20c. $                                                          0. 00
    20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                          0.00
    20e. Homeowner's association or condominium dues                                     20e. $                                                          0. 00
21. Other: Specify:                                                                       21. +$                                                         0.00
22. Calculate your monthly expenses
       22a. Add lines 4 through 21.                                                                                      $                       1 990.00
       22b. Copy line 22 (monthly expenses for Debtor2), if any, from Official Form 106J-2                               $
       22c. Add line 22a and 22b. The result is your monthly expenses.                                                   $                       1,990.00
23.    Calculateyour monthly net income.
       23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                                2418. 00
       23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                               1,990.00
       23c. Subtractyour monthly expenses from your monthly income.
              The result is your monthly net income.                                                          23c. I $                                428.00

24.    Do you expectan increase or decrease in your expenseswithin the year afteryou file this form?
       For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
       modificationto theterms ofyourmortgage?
          No.
       D Yes.              Explain here:




Official Form 106J                                                   ScheduleJ: Your Expenses                                                                      page 2

         Case 2:19-bk-07193-DPC                          Doc 4 Filed 06/11/19 Entered 06/12/19 09:11:05                                                Desc
                                                        Main Document    Page 20 of 30
Fill in this information to identify your case:

Debtor 1                    NANCY PEREZ
                            First Name                     MiddleName               Last Name

Debtor 2
(Spouse if, filing)         FirstName                      MiddleName               LastName

United States Bankruptcy Court for the:              DISTRICT OF ARIZONA

Case number
(if known)                                                                                                                        d Check if this is an
                                                                                                                                    amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                        12/15
If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtainingmoneyor property byfraud in connectionwith a bankruptcycasecan result in fines upto $250,000, or imprisonmentfor upto 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


                      Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

        D       No

               Yes. Nameofpereon MARK BLUEMKE                                                                   Attach Bankruptcy Petition Preparei's Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


      Under penalty of per'ury, I declare that I have read the summary and schedulesfiled with this declaration and
      that they          e true a    correct


              N        CY       EZ                                                      Signature of Debtor 2
             Signature of Debt 1

              Date        iff I                t                                         Date




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com                                                                              Best Case Bankruptcy




             Case 2:19-bk-07193-DPC                           Doc 4 Filed 06/11/19 Entered 06/12/19 09:11:05                                 Desc
                                                             Main Document    Page 21 of 30
 Fill in this information to identify your case:

                           NANCYPEREZ
                           First Name                        Middle Name                  Last Name

 Debtor 2
 (Spouse if, filing)       First Name                        Middle Name                  Last Name


 United States Bankruptcy Court for the:              DISTRICT OF ARIZONA

 Case number
 (if known)                                                                                                                                 D Check if this is an
                                                                                                                                              amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                   4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheetto this form. On the top of any additional pages, writeyour name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.    What is your current marital status?

              Married
       D      Not married

2.     During the last 3 years, haveyou lived anywhereotherthan whereyou live now?

              No
       D Yes. Listall ofthe places you lived in the last 3 years. Do not include where you live now.
        Debtor 1 Prior Address:                                  Dates Debtor 1              Debtor 2 PriorAddress:                                Dates Debtor 2
                                                                 lived there                                                                       toed there

3. Withinthe last 8 years, didyou ever live with a spouseor legal equivalentin a community property state orterritory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

       D      No
              Yes. Make sure you fill out Schedule H: YourCodebtors(OfRcial Form 106H).

 Part 2         Explain the Sources of Your Income

4.    Didyou haveany incomefrom employmentorfrom operatinga businessduringthisyearorthetwo previouscalendaryears?
      Fill in the total amount of incomeyou received from all jobs and all businesses, including part-time activities.
      If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

      D       No
              Yes. Fill in the details.

                                                                                                                    Debtor 2
                                                   Sources of income                 Gross income                   Sources of Income              Gross income
                                                   Check all that apply.             (before deductions and         Check all that apply.          (before deductions
                                                                                     exctusioRs)                                                   and exclusions)

 From-'Jan"ary..1 ofcu''rentyearuntil                  Wages,commissions,                        $16,434. 00        D Wages,commissions,
 thedateyoufiledfoVbankruptcy:"" bonvusagsestipTmlsslons'                                                           bonuses, tips

                                                   D Operatinga business                                            D Operating a business




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 1
Software Copyright (c) 1996-2018 Best Case, LLC-www. bestcase. com                                                                                      Best Case Bankruptcy


              Case 2:19-bk-07193-DPC                             Doc 4 Filed 06/11/19 Entered 06/12/19 09:11:05                                        Desc
                                                                Main Document    Page 22 of 30
 Debtor 1       NANCYPEREZ                                                                              Case number {ifknown)



                                                 Debtor 1
                                                 Sources of income             Gross income                   Sources of income             Gross income
                                                 Check ailthat apply.          (before deductions and         Check all teat apply.         (before deductions
                                                                                                                                            and exclusions)
 For last calendar year:                            Wages, commissions,                  $34, 150.00          D Wages, commissions,
 (January 1 to December 31, 2018)                                                                             bonuses, tips
                                                 bonuses, tips
                                                 D Operating a business                                       D Operating a business


5.   Did you receive any other income during this year or the two previous calendar years?
     Includeincomeregardlessofwhetherthat incomeistaxable. Examplesofotherincomeare alimony; childsupport; SocialSecurity,
     unemployment, andotherpublicbenefitpayments; pensions; rental income; interest; dividends;moneycollectedfrom lawsuits; royalties; and
     gamblingand lotterywinnings. Ifyou arefiling a jointcaseandyou haveincomethatyou receivedtogether, list it onlyonce underDebtor1 .
     List each source and the gross income from each source separately. Do not include income that you listed in line 4.

     n      No
            Yes. Fill in the details.

                                                                                                              Defator2
                                                 Sources of income             Gross income from              Sources of income             Gross income
                                                 Describe below.               each source                    Describe betcw,               (before deductions
                                                                               (before deductions and                                       and exclusions)

 From January 1 of current year until 401 K WITHDRAWAL                                    $3, 000. 00
 the dateyou filed for bankruptcy:


 Part 3:     List Certain Pa ments You Made Before You Filed for Bankru tc

6.   Are either Debtor 1 's or Debtor2's debts primarily consumer debts?
     D No. NeitherDebtor1 norDebtor2 hasprimarily consumer debts. Consumerdebtsaredefinedin 11 U.S.C.§ 101(8)as"incurred byan
                   individualprimarily for a personal, family, or household purpose."

                   During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6, 825* or more?
                    D No.        Goto line7.
                    D Yes Listbeloweachcreditortowhomyoupaida totalof$6,825*ormoreinoneormorepaymentsandthetotalamountyou
                                 paidthatcreditor. Do not includepaymentsfordomesticsupportobligations,such aschildsupport andalimony.Also, do
                                 not include payments to an attorney for this bankruptcy case.
                    * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.
           Yes. Debtor 1 or Debtor 2 or both have primarily consumerdebts.
                During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                        No.      Go to line 7.
                        Yes      Listbeloweachcreditortowhomyou paid a total of$600ormore andthetotal amountyou paidthat creditor. Donot
                                 include paymentsfordomesticsupport obligations,such as childsupport and alimony.Also, do not includepaymentsto
                                 an attorney for this bankruptcy case.


     Creditor's Name and Address                            Dates of payment          Total amount           Amount you         Was this payment for.
                                                                                                 paid          stilt owe

     Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
     Insiders-includeyourrelatives;anygeneralpartners;relativesofanygeneralpartners;partnershipsofwhichyouarea generalpartner;
     corporationsofwhichyouareanofficer,director person in control orownerof20%ormoreoftheirvotingsecurities;andanymanagingagent,
     including onefora business you operate asa sole proprietor. 11 U. S.C. § 101. Include payments fordomestic support obligations, suchas'chifd
     support and alimony.

           No
     D Yes. Listall paymentsto an insider.
     Insider's Name and Address                             Dates of payment         Total amount            Amount yoa         Reasonfor this payment
                                                                                                                 still owe

8. Within1 yearbeforeyoufiledforbankruptcy,didyoumakeanypaymentsortransferanypropertyonaccountofa debtthatbenefitedan
OfficialForm 107                                  StatementofFinancialAffairsforIndividualsFilingforBankruptcy            page 2
SoftwareCopyright(c)1996-2019 BestCase,LLC- www.bestcase.com                                                   gggtCaseBankruptcy

            Case 2:19-bk-07193-DPC                           Doc 4 Filed 06/11/19 Entered 06/12/19 09:11:05                                    Desc
                                                            Main Document    Page 23 of 30
 Debtor 1      NANCY PEREZ                                                                                    Case number {if known)




      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
      D     Yes. List all payments to an insider
       Insider's Name and Address                                  Dates of payment            Total amount           Amount you        Reason for this payment
                                                                                                                          stilt owe     Include creditor's name

 Part 4:      Identi     Le al Actions, Re ossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

      D     No
            Yes. Fill in the details.
       Case title                                                  Nature of the ease          Court or agency                          Status of the case
       Case number
       VANTAGEWESTCREDIT UNION                                     CIIVL                       MARICOPA COUNTY                          D Pending
       PLAINTIFF                                                                               SUPERIORCOURT                            D On appeal
       vs                                                                                      222 E JAVELINA AVE, 1ST                  D Concluded
       NANCY PEREZ                                                                             FLOOR
       DEFENDANT                                                                               Mesa, AZ 85210
       AMAZON. COM
       GARNISHEE
       CV2018-093062


10. Within 1 year beforeyou filed for bankruptcy, wasany of your property repossessed, foreclosed, garnished,attached, seized, or levied?
      Check all that apply and fill in the details below.

      D     No. Go to line 11.
            Yes. Fill in the information below.
       Creditor Name and Address                                   Describethe Property                                                                      Value of the
                                                                                                                                                                property
                                                                   Explain what happened
       VANTAGEWESTCREDIT                                                                                                        05-31-19                       Unknown

                                                                       Property was repossessed.
                                                                   D Property was foreclosed.
                                                                   D Propertywasgarnished.
                                                                   D Propertywasattached,seizedor levied.

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
        No
      D     Yes. Fill in the details.
       Creditor Name and Address                                   Describe the action the creditor took                        Date action was                   Amount
                                                                                                                                taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

            No
      D     Yes




Official Form 107                                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page3

Software Copyright (c) 19S6-2019 Best Case, LLC - www. bestcase. com                                                                                      Best CaseBankruptcy

            Case 2:19-bk-07193-DPC                                Doc 4 Filed 06/11/19 Entered 06/12/19 09:11:05                                        Desc
                                                                 Main Document    Page 24 of 30
 Debtor 1      NANCY PEREZ                                                                                     Case number {ifknown)



 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
             No
      D      Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                      Describe the gifts                                       Dates you gave                  Value
       per person                                                                                                               the gifts

       Person to Whom You Savethe ©(ftand
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
        No
      D     Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                  Describe what you contributed                            Dates you                       Value
       more than $600                                                                                                           contributed
       Charity's Name
       Address (Number, Street, City, State and ZIPCode)

 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
    disaster, or gambling?

            No
      D     Yes. Fill in the details.
       Describe the property you lost and                     Describeany insurancecoveragefor thetoss                          Date of your      Value of property
       how the loss occurred
                                                              Include the amount that insurance has paid. List
                                                                                                                                loss                           lost
                                                              pending insurance claims on tine 33 of Sethedule A/B:
                                                              Property.

 Part 7:      List Certain Pa ments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

      D     No
            Yes. Fill in the details.
       Person Who Was Paid                                             Description and value of any property                    Date payment             Amount of
       Address                                                         transferred                                              or transfer was             payment
       Email or website address                                                                                                 made
       Person Who Made the Payment, if Not You
       AFFORDABLE DOCUMENTS AZ LLC                                                                                              05-31-19                    $200. 00
       60 E RIO SALADO PKWY
       SUITE 900
       Tempe, AZ 85281


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
      promised to help you deal with your creditors or to make payments to your creditors?
      Do not include any payment or transfer that you listed on line 16.

            No
      D     Yes. Fill in the details.
       Person Who Was Paid                                             Description and value of any property                    Date payment             Amount of
       Address                                                         transferred                                              or transfer was             payment
                                                                                                                                made




Official Form 107                                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase. com                                                                                Best Case Bankruptcy


            Case 2:19-bk-07193-DPC                                Doc 4 Filed 06/11/19 Entered 06/12/19 09:11:05                                   Desc
                                                                 Main Document    Page 25 of 30
 Debtor 1      NANCYPEREZ                                                                                 Case number (ifknown)



18. Within2 years before you filed for bankruptcy, did you sell, trade, or otherwisetransfer any property to anyone, otherthan property
      transferred in the ordinary course of your business or financial affairs?
      Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
      include gifts and transfers that you have already listed on this statement.
           No
      D Yes. Fill in the details.
       Person Who Received Transfer                                  Description and value of                Describe any property or     Date transfer was
       Address                                                       property transferred                    payments received or debts   made

       Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
        No
      D     Yes. Fill in the details.
       Name of trust                                                 Description and value of the property transferred                    Date Transfer was
                                                                                                                                          made

 Part 8:     List of Certain Financial Accounts, Instruments, Safe De osit Boxes, and Stora e Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
         No
      D Yes. Fill in the details.
       Name of Financial Institution and                        Last 4 digits of                            or       Date accountwas           Last balance
      Address (Number, Street, City, State and ZIP              account number              instrument               closed, sold,         before closing or
      Code)                                                                                                          moved, or                         transfer
                                                                                                                    transferred

21    Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
      cash, or other valuables?


            No
      a     Yes. Fill in the details.
       Name of Financial Institution                                 Who else had access to it?           Describe the contents             Do you still
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City,                                         have it?
                                                                     State andZIPCode)

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
      D     Yes. Fill in the details.
       Name of Storage Facility                                      Who else has or had access           Describe the contents             Do you still
       Address (Number, Street, city, State and ZIP Coda)            toil?                                                                  have it?
                                                                     Address (Number,Street,City,
                                                                     State and ZIP Code)

 Part 9:     Identi     Pro         You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
      for someone.

            No
      D Yes. Fill in the details.
       Owner's Name                                                  Whereis the property?                Describe the property                          Value
      Address (Number,Street,City,StateandZIPCode)                   (Number, Street, City,State andZip
                                                                     Code)

 Part 10:    Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardousor
OfficialForm 107                         StatementofFinancialAffairsfor IndividualsFilingfor Bankruptcy                                  page 5
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com                                                                           Best Case Bankruptcy


            Case 2:19-bk-07193-DPC                             Doc 4 Filed 06/11/19 Entered 06/12/19 09:11:05                              Desc
                                                              Main Document    Page 26 of 30
Debtor 1       NANCY PEREZ                                                                                    Case number {ifknown)



      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardousmaterial means anything an environmental law defines as a hazardouswaste, hazardoussubstance,toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you knowabout, regardless of whenthey occurred.

24. Hasany governmental unit notified you that you may be liable or potentially liable underor in violation of an environmental law?

        No
      D Yes. Fill in the details.
       Name of site                                                    Governmental unit                         Environmental taw, if you          Date of notice
       Address (Number,Street,City,StateandZIPCode)                    Address (Number,Street,City,Stateand      know it
                                                                       ZIPCoda)

25. Haveyou notified any governmental unit of any release of hazardousmaterial?

            No
      D     Yes. Fill in the details.
       Name of site                                                    Governmental unit                         Environmental law, if you          Date of notice
       Address (Number, Street, City, State and ZIP Code)              Address (Number,Street,City,Stateand      know It
                                                                       ZIPGlSlB)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No
      D Yes. Fill in the details.
       Case Title                                                      Court or agency                        Natureof the case                     Status of the
       Case Number                                                     Name
                                                                       Address (Numbor,Streat,Gity,
                                                                       StateandZIPCode)

 Part 11: Give Details About Your Business or Connections to An Business

27. Within4 years beforeyou filed for bankruptcy, did you own a business or have any of the following connectionsto any business?
            D A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
            D A member of a limited liability company (LLC)or limited liability partnership (LLP)
            D A partnerin a partnership
            D An officer, director, or managing executive of a corporation
            D An owner of at least 5% of the voting or equity securities of a corporation
            No. None of the above applies. Go to Part 12.
      D     Yes. Checkall that apply above and fill in the details belowfor each business.
       Business Name                                              Describe the nature of the business              Employer Identification number
       Address                                                                                                     Do Hot includeSocialSecurity numberor ITtN.
       (Number, Street, City, StateandZIPCode)                    Name of accountant or bookkeeper
                                                                                                                   Dates business existed

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

        No
      D Yes. Fill in the details below.
       Name                                                       Dat® Issued
       Address
       (Number, Street, City, State andZIPGods)

 Part 12: Si n Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
Official Form 107                                        Statement of FinancialAffairsfor IndividualsFiling for Bankruptcy                                        page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase. com                                                                                 Best Case Bankruptcy


           Case 2:19-bk-07193-DPC                               Doc 4 Filed 06/11/19 Entered 06/12/19 09:11:05                                      Desc
                                                               Main Document    Page 27 of 30
  Debtor 1      NANCYPEREZ                                                                                   Case number w known)



aretrue andcorrect. I understandthat makinga falsestatement, concealingproperty, or obtainingmoneyor property byfraud in connection
with a bankruptcy se can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S . §§152, 41, 151 , and 3571.


 NANCY P R                                                                 Signature of Debtor 2
 Signature of Debtor 1

 Date       u If                   <?                                      Date

Didyou a        ch additional pagesto Your Statementof FinancialAffairsfor IndividualsFilingfor Bankruptcy(OfficialForm 1 07)?
    No
D Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
D No
    Yes. Nameof Person              MARK BLUEMKE                     Attachthe Bankruptcy PetitionPreparer'sNotice, Declaration, andSignature(OfficialForm 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page?
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com                                                                              Best Case Bankruptcy


             Case 2:19-bk-07193-DPC                             Doc 4 Filed 06/11/19 Entered 06/12/19 09:11:05                                 Desc
                                                               Main Document    Page 28 of 30
  Fill in this information to identify your case:

                           NANCY PEREZ
                           First Name                     Middle Name                   Last Name

  Debtor 2
  (Spouse if, filing)      First Name                     MiddleName                    LastName

  United States Bankruptcy Court for the:            DISTRICT OF ARIZONA

  Case number
  (if known)
                                                                                                                                    D Check if this is an
                                                                                                                                      amended filing



 Official Form 108
 Statement of Intention for Individuals Filin Under Cha ter 7                                                                                          12/15

 If you are an individual filing under chapter 7, you must fill out this form if:
     creditors have claims secured by your property, or
     you have leased personal property and the lease has not expired.
You must file this form with the court within 30 daysafteryou fileyour bankruptcy petition or bythe datesetforthe meeting ofcreditors,
       whichever is earlier, unless the court extends thetime for cause. You must alsosend copies to the creditore and Fessoreyou list
               on the form

 Iftwomarriedpeoplearefilingtogetherina jointcase,bothareequallyresponsibleforsupplyingcorrectinformation.Bothdebtorsmust
               sign and date the form.

Beas complete andaccurate as possible. Ifmore space is needed, attach a separate sheetto this form. Onthe top ofany additional pages,
               writeyour name and case number(if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1 Foranycreditorsthatyou listed in Part1 ofScheduleD: CreditorsWhoHaveClaimsSecuredby Property(OfficialForm 106D1.fill in the
   information below.           -                                                              ' - -   - --- -, - . -,-. -, , -. -.-. . -.... . "_"




    Creditor's          WELLSFARGO DEALER
                                                                              Surrenderthe property.                                 No
    name:               SERVICES                                           D Retain the property and redeem it.
                                                                                                                                  D Yes
                                                                           D Retainthe propertyandenter into a
    Descriptionof 2011 FORDFOCUS85,000 miles                                  Reaffinnation Agreement.
    property                                                               D Retain the property and [explain]:
    securing debt:


 Part 2:        List Your Unex ired Personal Prope                Leases
?:-OLa-n^"^(PJ^?f?. '?<)nSLPI'TP^Jea.se^h?*you listT?'" schedu'eG:Executory Contracts andUnexpired Leases(OfficialForm 106G),fill
i^th?-lnf^rn1ati<>"_below'D.° n.otlistrea.1 estate l.eases-Unexpiredleasesareleasesthatarestill ineffect;theleaseperiod'hasnotyet'end'ed"
You may assume an unexpired personal property lease ifthetrustee does notassume it. 11 U.S.C. § 365("p)(2).


 Lessor's name:
                                                                                                                             D No
 Description of leased
 Property:
                                                                                                                             D Yes
 Lessor's name:
                                                                                                                             D No
 Description of leased
 Property:
                                                                                                                             D Yes



Official Form 108                                    Statement of Intention for Individuals Filing Under Chapter 7                                          page 1
SoftwareCopyright (c) 1996-2019Best Case, LLC- www.bestcase.com
                                                                                                                                               Best CaseBankruptcy




               Case 2:19-bk-07193-DPC                         Doc 4 Filed 06/11/19 Entered 06/12/19 09:11:05                                   Desc
                                                             Main Document    Page 29 of 30
   Debtor 1       NANCY PEREZ                                                                           Case number(ifknown)


   Lessor's name:
                                                                                                                               D No
   Description of leased
   Property:
                                                                                                                               D Yes
   Lessor's name:
                                                                                                                               D No
   Description of leased
   Property:
                                                                                                                               D Yes
   Lessor's name:
                                                                                                                               0 No
   Description of teased
   Property:
                                                                                                                               D Yes
   Lessor's name:
                                                                                                                               D No
   Description of leased
   Property:
                                                                                                                               a Yes
  Lessor's name:
                                                                                                                               D No
  Description of leased
  Property:
                                                                                                                               a Yes
  Part 3:      Si n Below


 und_erpenaltyofperjury.''declarethat!haveindicated i
 property t       t is su 'eot to a unexpired lease.


           ANCYP REZ                                                                      Signature of Debtor 2
        Signature of Debtor 1

        Date ^                                                                         Date




Official Form 108                                         Statement ofIntention for Individuals Filing Under Chapter 7                            page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase. com
                                                                                                                                       Best Case Bankruptcy



             Case 2:19-bk-07193-DPC                                Doc 4 Filed 06/11/19 Entered 06/12/19 09:11:05                      Desc
                                                                  Main Document    Page 30 of 30
